Case 9:19-mj-08100-WM Document 11 Entered on FLSD Docket 04/09/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.     19-8100-WM


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  YUJING ZHANG,

        Defendant.
  ___________________________________/


                             NOTICE OF APPEARANCE

        The Federal Public Defender for the Southern District of Florida gives notice

  that undersigned counsel will be appearing as co-counsel for the defendant in the

  above referenced case.


                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         Federal Public Defender

                                         s/ Kristy Militello
                                         Kristy Militello
                                         Assistant Federal Public Defender
                                         Attorney for the Defendant
                                         Florida Bar No. 0056366
                                         450 South Australian Avenue, Suite 500
                                         West Palm Beach, Florida 33401
                                         (561) 833-6288 - Telephone
                                         Kristy_Militello@fd.org
Case 9:19-mj-08100-WM Document 11 Entered on FLSD Docket 04/09/2019 Page 2 of 2



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on April 9, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.           I also certify that the

  foregoing document is being served this day on all counsel of record via transmission

  of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.


                                         s/ Kristy Militello
                                         Kristy Militello




                                            
